 



Exhibit 10.1
AOGI 3-20-06
PURCHASE AND SALE AGREEMENT
(Richland County, Montana)
     This Purchase and Sale Agreement (this “Agreement”) is made and entered
into this ..... day of March, 2006, by and between American Oil & Gas, Inc.
(“American”), a Nevada corporation whose address is 1050 Seventeenth Street,
Suite 1850, Denver, Colorado 80265, and Enerplus Resources (USA) Corporation
(“Enerplus”), a Delaware corporation whose address is 1700 Lincoln Street, Suite
1300, Denver, Colorado 80203. American and Enerplus may be referred to
individually as a “Party” or collectively as the “Parties.”
RECITALS
     A. American wishes to sell certain of its Assets, as defined in Section 1.2
below.
     B. Enerplus (i) has conducted an independent investigation of the nature
and extent of the Assets, (ii) will conduct further due diligence on the Assets
after execution of this Agreement, and (iii) wishes to purchase the Assets.
     C. Enerplus and American wish to accomplish the foregoing under the terms
of this Agreement.
AGREEMENT
     In consideration of the mutual promises contained herein, Enerplus and
American agree as follows:
ARTICLE I
PURCHASE AND SALE OF THE ASSETS
     1.1 Purchase and Sale. American agrees to sell and Enerplus agrees to
purchase the Assets pursuant to the terms of this Agreement, with such purchase
and sale effective as of 7:00 a.m., Mountain Time on February 1, 2006 (the
“Effective Time”).
     1.2 The Assets. As used herein, the term “Assets” means the entire right,
title and interest of American in and to the following:
     (a) The leasehold estates created by the oil and gas leases described in
Schedule 1.2(a) (collectively, the “Leases”), together with all contract rights
and privileges; surface, reversionary or remainder interests; and all other
interests associated with the Leases.
     (b) The oil and gas wells specifically described in Schedule 1.2(b)
(collectively, the “Wells”), together with all equipment, fixtures,
improvements, permits, rights-of-way and easements used or held for use in
connection with the dewatering, production, gathering, treatment, processing,
compression, storing, sale or disposal of hydrocarbons or water produced from
the properties and interests described in Section 1.2(a).
     (c) The unitization, pooling and communitization agreements, declarations
and orders, and the units created thereby (including all units formed under
orders, regulations, rules or other acts of any federal, state or other
governmental agency having jurisdiction) and all other

 



--------------------------------------------------------------------------------



 



such agreements relating to the properties and interests described in
Sections 1.2(a) and (b) and to the production of hydrocarbons, if any,
attributable to said properties and interests.
     (d) All sales, purchase, exchange, gathering, transportation and processing
contracts, joint operating agreements, balancing agreements, farmout agreements,
service agreements, participation agreements and other contracts, agreements and
instruments (collectively, the “Contracts”), insofar as they relate to the
properties and interests described in Sections 1.2(a) through (c), including
without limitation, the material agreements shown on Schedule 1.2(d).
     (e) The files, records and data relating to the items described in
Sections 1.2(a) through (d) maintained by American and relating to the interests
described in Sections 1.2(a) through (d) (including without limitation all lease
files, land files, well files, drilling reports, contact files, division order
files, abstracts and title opinions, seismic data, geophysical data and other
geologic information and data), although only to the extent not subject to
unaffiliated third party contractual restrictions on disclosure or transfer and
only to the extent related to the Assets, and in all events excluding all of
American’s tax and financial records and all economic evaluations (collectively,
after giving effect to the limitations and exclusions set forthparticipation
above, the “Records”).
     1.3 Purchase Price. The purchase price for the Assets (the “Purchase
Price”) shall be $11,500,000. The Parties have allocated the Purchase Price
among the Leases and Wells in the manner shown in Schedule 1.3. The value so
allocated to a particular Lease or Well is referred to as the “Allocated Value”
of such Lease or Well.
     1.4 Adjustments to Purchase Price. All adjustments to the Purchase Price
shall be made (i) according to the factors described in this Section 1.4,
(ii) in accordance with generally accepted accounting principles as consistently
applied in the oil and gas industry, and (iii) without duplication.
     (a) Settlement Statements. The Purchase Price shall be adjusted at Closing
pursuant to a “Preliminary Settlement Statement” prepared by American and
submitted to Enerplus three days prior to Closing for Enerplus’s comment and
review. The Preliminary Settlement Statement shall set forth the Closing Amount
and all adjustments to the Purchase Price and associated calculations. The term
“Closing Amount” means the Purchase Price, adjusted as provided in this Section
using reasonable estimates if actual numbers are not available. After Closing,
the Purchase Price shall be adjusted pursuant to the Final Settlement Statement
delivered pursuant to Section 12.1.
     (b) Property Expenses. The term “Property Expenses” shall mean all capital
expenses, joint interest billings, lease operating expenses, lease rental and
maintenance costs, royalties, Taxes (as defined Section 8.1(a)), drilling
expenses, dewatering expenses, completion expenses, geological, geophysical and
any other exploration, development or maintenance expenditures chargeable under
applicable operating agreements or other agreements consistent with the
standards established by the Council of Petroleum Accountant Societies of North
America that are attributable to the Assets.
     (c) Upward Adjustments. The Purchase Price shall be adjusted upward by:
     (1) An amount equal to all proceeds (net of royalty and Taxes not otherwise
accounted for hereunder) that are received by Enerplus from the sale of
Hydrocarbons produced from or credited to the Assets prior to the Effective Time
(excluding “tank bottoms,” if any, as that term is used in the oil and gas
industry), provided, however, that

2



--------------------------------------------------------------------------------



 



this adjustment shall be made only on the Final Settlement Statement, and shall
not be included on the Preliminary Settlement Statement or considered in
determining the Closing Amount;
     (2) An amount equal to all direct and actual expenses attributable to the
Assets, including, without limitation, the Property Expenses, paid by or on
behalf of American that are attributable to the period after the Effective Time;
     (3) To the extent not covered in the preceding paragraph, an amount equal
to all prepaid expenses attributable to the Assets after the Effective Time that
were paid by or on behalf of American, including without limitation, prepaid
drilling and completion costs, prepaid compressor rental charges, and prepaid
utility charges;
     (4) Any other amount as may be agreed to in writing by Enerplus and
American.
     (d) Downward Adjustments. The Purchase Price shall be adjusted downward by:
     (1) The amount of all direct and actual expenses attributable to the
Assets, including, without limitation, the Property Expenses that Enerplus
agrees to pay, or that have been paid by Enerplus, that are attributable to the
period prior to the Effective Time;
     (2) An amount equal to any Title Defect Adjustments (as defined in Section
3.2);
     (3) An amount equal to any Environmental Defect Adjustments (as defined in
Section 4.4); and
     (4) Any other amount as may be agreed to in writing by Enerplus and
American.
ARTICLE II
ENERPLUS’S INSPECTION
     2.1 Access to Records. Subject to Sections 7.3(a) and (b), American will
continue to make the Records available to Enerplus and its representatives for
inspection and review at the offices of American during normal business hours to
permit Enerplus to perform, at its sole expense, its due diligence review.
Subject to the consent and cooperation of third parties, American will assist
Enerplus in Enerplus’s efforts to obtain, at Enerplus’s expense, such additional
information from third parties as Enerplus may reasonably request, for the
purposes of Enerplus’s due diligence review. Enerplus may inspect the Records
and such additional information only to the extent such inspection does not
violate any contractual commitment of American to an unaffiliated third party.
American shall make reasonable efforts to obtain consent from any such third
party to disclose the information and Records to Enerplus, provided that
Enerplus agrees to keep same confidential and not disclose it to anyone other
than its advisors in this transaction, and provided further that American shall
have no obligation to make any payment to obtain such consent.
     2.2 Access to the Assets. Immediately after execution of this Agreement,
American will grant Enerplus access to the Assets during reasonable business
hours to permit Enerplus to conduct, at its sole risk and expense, on-site
inspections and environmental assessments of the Assets. If Enerplus or its
agent prepares an environmental assessment of any Asset, Enerplus agrees to keep
such assessment confidential and to furnish copies thereof to American. In
connection with any on-site inspections,

3



--------------------------------------------------------------------------------



 



Enerplus (i) agrees not to interfere with the normal operation of the Assets,
(ii) agrees to comply with all requirements of the operators of the Assets and
(iii) represents that it is adequately insured. Enerplus waives, releases and
agrees to indemnify American, and its respective directors, officers,
shareholders, members, employees, agents and representatives against all
liabilities and obligations, including without limitation, personal injury,
death and/or property damage, arising from Enerplus’s activities on the Assets
except to the extent such liability or damages are caused by American’s willful
misconduct. The provisions of this Section shall survive termination of this
Agreement.
ARTICLE III
TITLE MATTERS
     3.1 Definitions.
     (a) Defensible Title. “Defensible Title” means such record title to the
Leases that (i) would lead a reasonable prudent operator to distribute to
American not less than the net revenue interest set forth on Schedule 1.2(a) for
each Lease (“NRI”); (ii) would lead a reasonable prudent operator to bill
American for costs and expenses relating to the maintenance, development, and
operation of wells located on the Leases in an amount not greater than the
working interest set forth in Schedule 1.2(a) (“WI”); and (iii) is free and
clear of encumbrances, liens and defects, other than Permitted Encumbrances.
     (b) Permitted Encumbrances. “Permitted Encumbrances” means:
     (1) lessors’ royalties, overriding royalties, net profits interests,
production payments, reversionary interests and similar burdens (payable or in
suspense) if the net cumulative effect of such burdens does not operate to
reduce the NRI;
     (2) liens for Taxes [as defined in Section 8.1(a)], or assessments not yet
due and delinquent or, if delinquent, that are being contested in good faith in
the normal course of business and if so required by statute for which bond has
been posted;
     (3) all required notices, consents, actions, or filings with any
governmental agency related to conveyance of the applicable Lease, if the same
are customarily obtained after Closing;
     (4) rights of reassignment upon the surrender or expiration of any Lease;
     (5) easements, rights-of-way, servitudes, permits, surface leases and other
surface rights on or over the Leases or any restrictions on access thereto that
do not materially interfere with the operation of the affected Lease as they
have been conducted in the past;
     (6) materialmen’s, mechanics’, operators’ or other similar liens arising in
the ordinary course of business incidental to operation of the Leases (i) if
such liens and charges have not been filed pursuant to law and the time for
filing such liens and charges has expired, (ii) if filed, such liens and charges
have not yet become due and payable or payment is being withheld as provided by
law, or (iii) if their validity is being contested in good faith by appropriate
action; and
     (7) depth limitations on American’s ownership of leasehold interests.

4



--------------------------------------------------------------------------------



 



     (c) Title Defect. “Title Defect” means any lien, encumbrance, claim, defect
in or objection to real property title, other than Permitted Encumbrances, that
alone or in combination with other defects (i) renders American’s title to the
Lease less than Defensible Title and that (ii) reduces the Allocated Value of
the affected Lease by more than $5,000.
     (d) Title Defect Value. “Title Defect Value” means the amount by which the
Allocated Value of a Lease is reduced by a Title Defect, although the Title
Defect Value may never exceed the Allocated Value of the Lease. The Title Defect
Value shall be determined by the Parties as follows:
     (1) If the Title Defect is an indebtedness secured by a lien or encumbrance
on a Lease that may be discharged in full by the satisfaction of such
indebtedness, the Title Defect Value shall be the total amount to discharge such
indebtedness so that such lien or encumbrance no longer burdens the Lease.
     (2) If the Title Defect is an actual reduction in NRI with no change in WI,
the Title Defect Value shall be the Allocated Value for the particular Lease,
proportionately reduced by the ratio of the actual NRI to the NRI as set forth
on Schedule 1.2(a).
     (3) If the Title Defect does not fall into Section (1) or (2), then the
Title Defect Value shall be determined by the Parties in good faith, taking into
account all relevant factors, including without limitation, the following:
     (i) The Allocated Value of the affected Lease;
     (ii) If the Title Defect represents only a possibility of title failure,
the probability that such failure will occur; and
     (iii) The legal effect of the Title Defect.
     (e) Title Disputes. Any dispute between American and Enerplus concerning
the existence, nature or extent of a Title Defect, the Title Defect Value, or
the adequacy of curative work performed in respect of such Title Defect shall be
resolved as provided in Section 14.8, below.
     3.2 Purchase Price Adjustments for Title Defects.
     (a) Notice of Title Defects. Enerplus may give American written “Title
Defect Notice” as soon as reasonably possible but no later than Tuesday,
March 28, 2006 at 5:00 p.m. Mountain Time (“Title Defect Notice Date”). The
Title Defect Notice must be in writing, name the affected Lease, describe each
Title Defect and its basis in reasonable detail, state Enerplus’s good faith
estimate of the Title Defect Value, and, if applicable, contain the information
required by Section 3.2(b).
     (b) Defect Adjustments. No adjustments to the Purchase Price shall be made
unless and until the aggregate Title Defect Value exceeds $150,000.00. In its
Title Defect Notice, Enerplus shall identify Leases of its choice (the “Included
Leases”) that suffer Title Defects in an amount equal to the lesser of (i) the
aggregate Title Defect Value of all uncured Title Defects or (ii) $150,000.00.
American shall be under no obligation to cure Title Defects in the Included
Leases; instead, American’s entire interest in all of the Included Leases shall
be assigned to

5



--------------------------------------------------------------------------------



 



Enerplus at Closing, without any reduction in the Purchase Price and without any
continuing liability or responsibility on the part of American in respect of
such Title Defects. If, however, the aggregate value of all uncured Title
Defects exceeds $150,000.00, then, only as to Leases suffering from Title
Defects that are not Included Leases, each such Lease will not be assigned to
Enerplus at Closing and the Purchase Price will be reduced at Closing by the
Title Defect Value, unless (i) American elects to cure the Title Defect prior to
Closing, (ii) Enerplus agrees to waive the relevant Title Defect, (iii) American
elects on or before Closing to cure such Title Defect no later than 90 days
after Closing, or (iv) American, with Enerplus’s consent, elects on or before
Closing to indemnify Enerplus against any loss attributable to the relevant
Title Defect.
     (c) Post-Closing Cure.
     (1) If American elects to cure the applicable Title Defect post-Closing,
then Enerplus shall, pending such post Closing period, withhold and retain from
the Purchase Price payable at Closing an amount equal to the Title Defect Value
attributable to the affected Lease and American shall not assign the affected
Lease to Enerplus at Closing.
     (2) If American elects to cure the applicable Title Defect post-Closing,
but does not cure the applicable Title Defect to Enerplus’s reasonable
satisfaction within the 90 day time period (or such longer period as may be
agreed to by the Parties), Enerplus may waive the applicable Title Defect, or if
Enerplus does not waive the Title Defect, then, the Purchase Price shall be
adjusted for the Title Defect Value of the affected Lease in accordance with the
terms of this Agreement. If American cures the applicable Title Defect to
Enerplus’s reasonable satisfaction within the 90-day time period (or such longer
period as may be agreed to by the Parties), Enerplus shall pay to American the
Title Defect Value attributable to the affected Lease and American shall assign
such Lease to Enerplus.
     3.3 Casualty Loss. Prior to Closing, if a portion of the Assets is
destroyed by fire or other casualty (“Casualty Loss”), Enerplus shall purchase
the Asset at Closing for the Allocated Value of the Asset reduced by the
estimated cost to Enerplus for repair of such Asset (with equipment of similar
utility) up to the Allocated Value thereof net of any payments as may be
received from American’s insurers and paid to Enerplus attributable to any
applicable insurance claims made on such Casualty Loss (the net reduction being
the “Net Casualty Loss”). American, at its sole option, may elect to cure such
Casualty Loss by replacing any personal property that is the subject of a
Casualty Loss with equipment of equal (or better if American elects in its sole
discretion) grade and utility and, if American elects to so cure the Casualty
Loss, Enerplus shall purchase the affected Asset at Closing for the Allocated
Value thereof.
     3.4 Preferential Rights and Consents.
     Schedule 3.4 identifies preferential purchase rights and Required Consents.
“Required Consents” are consents that, if not obtained by Closing, would
invalidate the conveyance of an Asset; provided, however, that consents and
approvals customarily obtained after Closing (such as federal and state
approvals of assignments), and consents that do not specifically invalidate the
conveyance if not obtained are not Required Consents. American shall use
reasonable efforts to obtain all Required Consents and to give notices required
in connection with preferential purchase rights prior to Closing. If, before
Closing, Enerplus discovers other Required Consents or preferential purchase
rights, Enerplus shall notify American immediately and American shall use
reasonable efforts to obtain such consents and to give the notices required in
connection with the preferential rights prior to Closing.

6



--------------------------------------------------------------------------------



 



     (a) Consents. If a Required Consent has not been obtained by Closing, then
(i) the portion of the Assets for which such consent has not been obtained shall
not be conveyed at the Closing, (ii) the Allocated Value for that Asset shall
not be paid to American, and (iii) American shall use reasonable efforts to
obtain such consent as promptly as possible after Closing. If such consent has
been obtained as of the Final Settlement Date, American shall convey the
affected Asset to Enerplus effective as of the Effective Time and Enerplus shall
pay American the Allocated Value of the affected Asset, together with any
proceeds from the affected Asset attributable to the period of time after the
Effective Time. If such consent has not been obtained as of the Final Settlement
Date, American shall retain such Asset. Enerplus shall reasonably cooperate with
American in obtaining any Required Consent, including providing assurance of
financial condition, but Enerplus shall not be required to expend funds or make
any other type of financial commitment as a condition of obtaining such consent.
     (b) Preferential Purchase Rights.
     (1) If any preferential right to purchase any portion of the Assets is
exercised prior to the Closing Date, or if the time for exercise of such
preferential purchase rights has not expired and American has not received
notice of an intent not to exercise or otherwise to waive the preferential
purchase right, that portion of the Assets affected by the preferential purchase
right shall be excluded from the Assets and the Purchase Price shall be adjusted
downward by an amount equal to the Allocated Value of such affected Assets.
     (2) If a third party exercises its preferential right to purchase, but
fails to consummate the transaction prior to the Closing, American shall retain
the affected Asset and the Purchase Price shall be adjusted downward by an
amount equal to the Allocated Value of such affected Assets.
     (3) If a third party exercises its preferential right to purchase, but does
not consummate the transaction within the time specified in the preferential
purchase right, provided that the reason therefor is not American’s fault,
American shall convey the affected Asset to Enerplus as soon as possible after
the expiration of the time for consummation of the transaction, effective as of
the Effective Time, and Enerplus shall pay American the Allocated Value of the
affected Asset.
     (4) If a preferential purchase right is not discovered before Closing and
the affected Asset is conveyed to Enerplus at Closing, and if the preferential
purchase right is later exercised, then Enerplus agrees to convey the affected
Asset to the party exercising such right on the same terms and conditions under
which American conveyed such Asset to Enerplus (with the purchase price being
the Allocated Value for the affected Asset) and retain all amounts paid by the
party exercising such preferential right to purchase. In the event of such
exercise, Enerplus shall prepare, execute and deliver an appropriate form of
conveyance of such Asset to the exercising party, and American agrees to hold
harmless and indemnify Enerplus from any and all Losses, liabilities and
obligations associated with such conveyed Asset, including, without limitation,
any deficiency in the amount paid by such third party below the Allocated Value,
if any, of the Asset.
     (c) Remedies. The remedies set forth in this Section 3.4 are the exclusive
remedies for the preferential purchase rights and Required Consents as listed on
Schedule 3.4.

7



--------------------------------------------------------------------------------



 



ARTICLE IV
ENVIRONMENTAL MATTERS
     4.1 Definitions. For the purposes of the Agreement, the following terms
shall have the following meanings:
     “Environmental Consultant” means a third party environmental consultant
with experience in the geologic basin where the Assets are located, selected by
Enerplus, and approved by American, which approval shall not be unreasonably
withheld.
     “Environmental Defect” means a condition in, on or under the Asset
(including, without limitation, air, land, soil, surface and subsurface strata,
surface water and ground water) that (i) causes an Asset to be in material
violation of an Environmental Law or (ii) would give rise to a claim for damages
by a third party.
     “Environmental Defect Notice” means a written notice of an Environmental
Defect, as more specifically described in Section 4.3, made by Enerplus to
American, on or before the Environmental Defect Notice Date.
     “Environmental Defect Notice Date” means Tuesday, March 28, 2006 at 5:00
p.m. Mountain Time.
     “Environmental Law” means any statute, law, ordinance, rule, regulation,
code, order, judicial writ, injunction, or decree issued by any federal, state,
or local governmental authority including common law, in effect on or before the
Effective Time relating to the control of any pollutant or protection of the
air, water, land, or environment or the release or disposal of hazardous
materials, hazardous substances or waste materials.
     “Remediation” means actions taken to correct an Environmental Defect as
recommended by an Environmental Consultant.
     “Remediation Costs” means the costs or estimates thereof, to remediate a
particular Environmental Defect, as estimated in writing by an Environmental
Consultant.
     4.2 Environmental Liabilities and Obligations.
     (a) Retained Environmental Liabilities. If American receives a valid
Environmental Defect Notice for a particular Environmental Defect and such
Environmental Defect Notice is not contested under the provisions of
Section 4.5, then, subject to the provisions of Section 4.4 and Article XIII,
American agrees to retain all claims, cost, expenses, liabilities and
obligations accruing or relating to the Environmental Defect that was the
subject of the valid and complete Environmental Defect Notice (“Retained
Environmental Liabilities”). Timely receipt of a valid and complete
Environmental Defect Notice is a condition precedent to American’s obligations
under this Section.
     (b) Assumed Environmental Liabilities. Except for Retained Environmental
Liabilities and subject to the provisions of Section 4.4 and Article XIII, upon
Closing, Enerplus agrees to assume and pay, perform, fulfill and discharge and
release American from all Losses relating to environmental conditions in, on or
under the Assets attributable to the period of time before and after the
Effective Time, including without limitation any and all liability for naturally
occurring radioactive materials and man-made material fibers, and the obligation
to plug and

8



--------------------------------------------------------------------------------



 



abandon all of the Wells and reclamation of existing Well sites (collectively,
“Assumed Environmental Liabilities”). Assumed Environmental Liabilities shall
include any and all claims, costs, expenses, liabilities, and obligations
attributable to the environmental condition of the Assets that were not the
subject of a valid Environmental Defect Notice.
     4.3 Environmental Defect Notice. An Environmental Defect Notice must be in
writing and received on or before the Environmental Defect Notice Date, name the
affected Asset and identify the condition in, on or under the Asset that causes
the Environmental Defect, and contain a written statement of the estimated
Remediation Costs by an Environmental Consultant.
     4.4 Remedies for Environmental Defects. If Enerplus delivers a valid and
complete Environmental Defect Notice to American, American may elect one of the
following options: (i) American remediates the Environmental Defect, such
remediation to be consistent with Environmental Laws; or (ii) American contests
the existence of the Environmental Defect or the Remediation Costs in accordance
with Section 4.5; or (iii) American pays Enerplus’s estimate of the Remediation
Cost (“Environmental Defect Adjustment”). If American elects one of the
foregoing three alternatives in respect of a particular Environmental Defect,
American shall have no Retained Environmental Liability as to that Environmental
Defect.
     4.5 Contested Environmental Defects. If American contests the existence of
an Environmental Defect or the Remediation Costs, American shall notify Enerplus
in writing on or before ten days after receipt of the Environmental Defect
Notice (“Rejection Notice”). The Rejection Notice shall state with reasonable
specificity the basis of the rejection of the Environmental Defect or the
Remediation Costs. Within 5 days of receipt of the Rejection Notice,
representatives of Enerplus and American knowledgeable in environmental matters,
shall meet and either (i) mutually agree to reject the particular Environmental
Defect or (ii) agree on the validity of such Environmental Defect and the
Remediation Costs. If the Parties cannot agree on either option (i) or (ii) in
the preceding sentence, the Environmental Defect and/or the Remediation Costs
subject to the Rejection Notice shall be resolved as provided in Section 14.8,
below. If American fails timely to deliver a Rejection Notice, American shall be
deemed to have accepted the validity of the Environmental Defect and Enerplus’s
estimate of the Remediation Costs, and shall be deemed to have waived its own
option to contest the Environmental Defect pursuant to this Section.
     4.6 Exclusive Remedies. The rights and remedies granted each Party in this
Article, together with the indemnifications set forth in Article XIII, are the
exclusive rights and remedies against the other Party related to any
Environmental matter, including, without limitation, Environmental Defects.
ARTICLE V
AMERICAN’S REPRESENTATIONS AND WARRANTIES
     5.1 Corporate/Limited Liability Company Representations. American makes the
following representations and warranties:
     (a) Incorporation/Qualification. American is a Nevada corporation, duly
organized, validly existing and in good standing under the laws of the State of
Nevada and is qualified to conduct business in Montana.
     (b) Power and Authority. American has all requisite power and authority to
own its proportionate share of the Assets and to carry on its businesses as
presently conducted and to execute and deliver this Agreement and perform its
respective obligations under this Agreement.

9



--------------------------------------------------------------------------------



 



     (c) No Lien, No Violation. The execution and delivery of this Agreement
does not, and the fulfillment of and compliance with the terms and conditions
hereof will not, as of Closing, (i) create a lien or encumbrance on the Assets
or trigger an outstanding security interest in the Assets that will remain in
existence after Closing, (ii) violate, or be in conflict with, any material
provision of any statute, rule or regulation applicable to American or any
agreement or instrument to which American is a party or by which it is bound,
or, (iii) to its knowledge, violate, or be in conflict with any statute, rule,
regulation, judgment, decree or order applicable to American.
     (d) Authorization and Enforceability. This Agreement is duly and validly
authorized and constitutes the legal, valid and binding obligation of American,
enforceable in accordance with its terms, subject, however, to the effects of
bankruptcy, insolvency, reorganization, moratorium and other laws for the
protection of creditors, as well as to general principles of equity, regardless
whether such enforceability is considered in a proceeding in equity or at law.
     (e) Liability for Brokers’ Fees. American has not incurred any liability,
contingent or otherwise, for brokers’ or finders’ fees relating to the
transactions contemplated by this Agreement for which Enerplus shall have any
responsibility whatsoever.
     (f) No Bankruptcy. There are no bankruptcy proceedings pending, being
contemplated by or, to its knowledge, threatened against American.
     (g) Litigation. American has not received any written claim or written
demand notice that has not been resolved that would materially adversely affect
the Assets. There are no actions, suits, ongoing governmental investigations,
written governmental inquiries or proceedings pending or, to its knowledge,
threatened in writing against them or any of the Assets, in any court or by or
before any federal, state, municipal or other governmental agency that would
affect American’s ability to consummate the transaction contemplated hereby, or
materially adversely affect the Assets or American’s ownership or operation of
the Assets.
     5.2 American’s Representations and Warranties with Respect to the Assets.
American makes the following representations and warranties regarding the
Assets:
     (a) Liens. Except for the Permitted Encumbrances or as otherwise agreed to
in writing by Enerplus, the Assets will be conveyed to Enerplus free and clear
of all liens and encumbrances created by, through or under American.
     (b) Lease Effectiveness. American does not have actual knowledge that any
Lease is not in full force and effect.
     (c) To the actual knowledge of American, the Assets are not subject to any
pre-emptive right or preferential rights of purchase by any third party.
     (d) American does not warrant title to the Assets, but to its actual
knowledge has done no act or thing, nor is aware of any act or thing having been
done whereby any of its interest in and to the Assets may be reduced, cancelled
or determined, nor has it encumbered or alienated the Assets or any interest
therein except for Permitted Encumbrances.
     (e) To the aactual knowledge of American, it has not received: (i) any
orders or directives which relate to environmental matters with respect to the
assets or (ii) any demand or notice issued with respect to the breach of any
environmental, health or safety law applicable to

10



--------------------------------------------------------------------------------



 



the Assets, including without limitation, respecting use, storage, treatment,
transportation or disposition of environmental contaminants, which demand for
notice remains outstanding on the Effective Date hereof.
     (f) To the actual knowledge of American, except for Material Contracts in
Schedule 1.2d there are no active area of mutual interest provisions to which
the Assets are subject.
     (g) To the actual knowledge of American, there are no authorizations for
expenditure in excess of $50,000.00 pursuant to which expenditures are or may be
made, nor any other financial commitments which are outstanding or due, or
thereafter may become due, other than rentals in respect to the Assets, or
operations in respect thereto, other than those which have been incurred by
American in the ordinary course of business other than those which are scheduled
in Schedule 5.2(f).
     (h) To the actual knowledge of American, all operations by third parties,
on or in respect of the the Assets have been conducted in accordance with good
oil and gas industry practices and in material compliance with all applicable
laws, rules, regulations, orders and directions of governmental and other
competent authorities.
     (i) Other than disclosed in Schedule 1.2(d), to the actual knowledge of
American it is not obligated to sell or deliver petroleum substances produced
from the Assets to any person pursuant to agreements which cannot be terminated
on 30 days notice or less.
ARTICLE VI
ENERPLUS’S REPRESENTATIONS AND WARRANTIES
     Enerplus makes the following representations and warranties:
     6.1 Organization and Standing. Enerplus is a Delaware corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is duly qualified to carry on business in Montana.
     6.2 Power. Enerplus has all requisite power and authority to carry on its
business as presently conducted and to execute and deliver this Agreement and
perform its obligations under this Agreement. The execution and delivery of this
Agreement and consummation of the transactions contemplated hereby and the
fulfillment of and compliance with the terms and conditions hereof will not
violate, or be in conflict with, any material provision of its governing
documents or any material provision of any agreement or instrument to which it
is a party or by which it is bound, or, to its knowledge, any judgment, decree,
order, statute, rule or regulation applicable to it.
     6.3 Authorization and Enforceability. The execution, delivery and
performance of this Agreement and the transaction contemplated hereby have been
duly and validly authorized by all requisite corporate action on behalf of
Enerplus. This Agreement constitutes Enerplus’s legal, valid and binding
obligation, enforceable in accordance with its terms, subject, however, to the
effects of bankruptcy, insolvency, reorganization, moratorium and similar laws
for the protection of creditors, as well as to general principles of equity,
regardless whether such enforceability is considered in a proceeding in equity
or at law.
     6.4 Liability for Brokers’ Fees. Enerplus has not incurred any liability,
contingent or otherwise, for brokers’ or finders’ fees relating to the
transactions contemplated by this Agreement for which American shall have any
responsibility whatsoever.

11



--------------------------------------------------------------------------------



 



     6.5 Litigation. There is no action, suit, proceeding, claim or
investigation by any person, entity, administrative agency or governmental body
pending or, to Enerplus’s knowledge, threatened against it before any
governmental authority that impedes or is likely to impede its ability (i) to
consummate the transactions contemplated by this Agreement or (ii) to assume the
liabilities to be assumed by it under this Agreement.
     6.6 Securities Laws; Access to Data and Information. Enerplus acknowledges
that the Assets are or may be deemed to be “securities” under the Securities Act
of 1933, as amended, and certain applicable state securities or Blue Sky laws
and that resales thereof may therefore be subject to the registration
requirements of such acts. The Assets are being acquired solely for Enerplus’s
own account for the purpose of investment and not with a view to resale,
distribution or granting a participation therein in violation of any securities
laws. Enerplus has fully investigated the Assets and accepts the risks and
absence of liquidity inherent in ownership of the Assets.
     6.7 Enerplus’s Evaluation. In entering into this Agreement, Enerplus
acknowledges and affirms that it has relied and will rely solely on the terms of
this Agreement and upon its independent analysis, evaluation and investigation
of, and judgment with respect to, the business, economic, legal, tax or other
consequences of this transaction, including without limitation, its own estimate
and appraisal of the extent and value of the Assets, and the petroleum, natural
gas and other reserves associated with the Assets.
ARTICLE VII
COVENANTS AND AGREEMENTS
     7.1 Covenants and Agreements of American. American covenants and agrees
with Enerplus as follows:
     (a) Operations Prior to Closing. Except as otherwise consented to in
writing by Enerplus or provided in this Agreement, from the date of execution
hereof to the Closing, American will use its reasonable efforts to cause the
operator to operate the Assets in a good and workmanlike manner consistent with
past practices. From the date of execution of this Agreement to the Closing
Date, American will pay or cause to be paid its proportionate share of all costs
and expenses incurred in connection with such operations and American will
notify Enerplus of ongoing activities and major capital expenditures in excess
of $50,000 per activity conducted on the Assets and shall consult with Enerplus
regarding all such matters and operations involving such expenditures.
     (b) Restriction on Operations. Unless American obtains the prior written
consent of Enerplus to act otherwise, American will use good-faith efforts
within the constraints of the applicable operating agreements and other
applicable agreements and affording Enerplus’s representatives sufficient
information and time to reasonably respond, not to (i) abandon any part of the
Assets (except in the ordinary course of business or the abandonment of leases
upon the expiration of their respective primary terms or if not capable of
production in paying quantities), (ii) approve any operations on the Assets
anticipated in any instance to cost the owner of the Assets more than $50,000
per activity (excepting emergency operations, operations required under
presently existing contractual obligations, ongoing commitments under existing
AFEs and operations undertaken to avoid a monetary penalty or forfeiture
provision of any applicable agreement or order), (iii) convey or dispose of any
part of the Assets (other than replacement of equipment or sale of oil, gas, and
other liquid products produced from the Assets in the regular course of
business) or enter into any new farmout, farmin or other similar contract
affecting the Assets, (iv) let lapse any insurance now in force with respect to
the Assets, (v) modify or

12



--------------------------------------------------------------------------------



 



terminate any contract relating to the operation of the Assets, or (vi) enter
into any new contracts without prior approval of Enerplus’s representatives.
     (c) Notices of Claims. American shall promptly notify Enerplus, if, between
the date of execution of this Agreement and the Closing Date, American receives
written notice of any claim, suit, action or other proceeding or written notice
of any material default under any Material Agreement.
     7.2 Covenants and Agreements of Both Parties. Each Party covenants and
agrees with the other as follows:
     (a) Confidentiality. Until the closing (and thereafter, if Closing should
not accur for any reason) all data and information, whether written or oral,
obtained from American in connection with the transaction contemplated by this
Agreement, whether before or after the execution of this Agreement, and data and
information generated by Enerplus in connection with this transaction
(collectively, the “Information”), is deemed by the Parties to be confidential
and proprietary to American. Until the Closing (and thereafter, if Closing
should not occur for any reason), except as required by law, Enerplus and its
officers, agents and representatives will hold in strict confidence the terms of
this Agreement, and all Information, except any Information which: (1) at the
time of disclosure to Enerplus by American is in the public domain; (2) after
disclosure to Enerplus by American becomes part of the public domain by
publication or otherwise, except by breach of this commitment by Enerplus;
(3) Enerplus can establish by competent proof was rightfully in its possession
at the time of its disclosure to Enerplus by American; (4) Enerplus rightfully
receives from third parties free of any obligation of confidence; or (5) is
disclosed to Enerplus’s consultants, investors and lenders and those engaged by
Enerplus to operate the Assets who similarly agree in writing to protect the
confidentiality of such Information and agree to use such Information only for
their due diligence evaluation of the Assets.
     (b) Return of Information. If the transaction contemplated by this
Agreement does not close on or before April 14, 2006, for reasons other than
American’s wrongful breach of this Agreement under circumstances where, Enerplus
is, but for such breach, ready to close, if American so requests at any time,
Enerplus shall (i) return to American all copies of the Information in
possession of Enerplus obtained pursuant to any provision of this Agreement,
which Information is at the time of termination required to be held in
confidence pursuant to Section 7.3(a); (ii) not utilize or permit utilization of
the Information to compete with American; and (iii) destroy any and all notes,
reports, studies or analyses based on or generated when incorporating or
analyzing the Information. The terms of Sections 7.2(a) and (b) shall survive
termination of this Agreement.
     (c) Communication Between The Parties. If one Party develops information
during its due diligence that leads it to believe that the other Party may have
breached a representation or warranty under this Agreement, the Party
discovering the potential breach shall promptly inform the other Party of such
potential breach so that it may attempt to remedy or cure such breach prior to
Closing.
     (d) Cure Period for Breach. If any Party believes any other Party has
breached the terms of this Agreement, the Party who believes the breach has
occurred shall give written notice to the breaching Party of the nature of the
breach and give that Party 48 hours to cure. Notwithstanding the foregoing, this
Section 7.2(d) shall not apply to breach of the Parties’ obligations at Closing
and shall not operate to delay Closing.

13



--------------------------------------------------------------------------------



 



ARTICLE VIII
TAX MATTERS
     8.1 Apportionment of Tax Liability.
     (a) Liability for Oil and Gas Taxes. “Taxes” shall mean all ad valorem,
property, production, excise, net proceeds, severance and all other taxes and
similar obligations (including penalties) assessed against the Assets or based
upon or measured by the ownership of the Assets or the production of
Hydrocarbons or the receipt of proceeds therefrom, other than income taxes or
other taxes levied or assessed against American. All Taxes based or calculated
on production of hydrocarbons shall be deemed attributable to the period during
which such production occurred and not during the period such Taxes are
assessed. With respect to the Assets, all Taxes shall be prorated between
Enerplus and American as of the Effective Time for all taxable periods that
include the Effective Time; i.e., American shall be responsible for all Taxes
for ownership of the Assets prior to the Effective Time, and Enerplus shall be
responsible for all Taxes for assessed ownership of the Assets after the
Effective Time. Accordingly, for the Assets, (i) Enerplus expressly assumes all
obligations and liabilities for all Taxes related to the Assets that are
attributable to the period of time after the Effective Time and (ii) American
expressly retains all obligations and liabilities for all Taxes related to the
Assets that are attributable to the period prior to the Effective Time.
     (b) Liability for Income and Other Taxes. Except Taxes allocated to
Enerplus pursuant to Section 8.1(a), American expressly retains and indemnifies
Enerplus for all taxes levied and assessed against American with respect to the
Assets, or otherwise, such taxes to include without limitation, federal, state,
local or foreign income taxes, gross receipts, license, withholding, payroll,
employment or other taxes (with such Taxes being “Other Taxes”).
     8.2 Calculation of Tax Liability. Consistent with Section 8.1, and based on
the best current information available as of Closing, the proration of Taxes
shall be made between the Parties as an adjustment to the Purchase Price
pursuant to Section 1.4 and thereafter from time to time as the Parties agree.
     8.3 Tax Reports and Returns. For the tax period in which the Effective Time
occurs, American agrees promptly to forward to Enerplus any such tax reports and
returns received by American after Closing and provide Enerplus with appropriate
information which is necessary for Enerplus to file any required tax reports and
returns related to the Assets. Enerplus agrees to file all tax returns and
reports applicable to the Assets that are required to be filed after the
Closing, and pay all required Taxes payable with respect to the Assets subject
to the provisions of Section 8.1.
     8.4 Sales Taxes. Enerplus shall be liable for and shall indemnify American
for any sales and use taxes, conveyance, transfer and recording fees and real
estate transfer stamps or taxes that may be imposed on any transfer of the
Assets pursuant to this Agreement. If required by applicable law, American
shall, in accordance with applicable law, calculate and remit any sales or
similar taxes that are required to be paid as a result of the transfer of the
Assets to Enerplus and Enerplus shall promptly reimburse American therefor. If
American receives notice that any sales and/or use taxes are due, American shall
promptly forward such notice to Enerplus for handling.

14



--------------------------------------------------------------------------------



 



ARTICLE IX
CONDITIONS PRECEDENT TO CLOSING
     9.1 American’s Conditions Precedent. The obligations of American at the
Closing are subject, at the option of American, to the satisfaction or waiver at
or prior to the Closing of the following conditions precedent:
     (a) All representations and warranties of Enerplus contained in this
Agreement are true in all material respects (considering the transaction as a
whole) at and as of the Closing in accordance with their terms as if such
representations and warranties were remade at and as of the Closing, and
Enerplus has performed and satisfied all covenants and agreements required by
this Agreement to be performed and satisfied by Enerplus at or prior to the
Closing in all material respects;
     (b) No order has been entered by any court or governmental agency having
jurisdiction over the Parties or the subject matter of this Agreement that
restrains or prohibits the purchase and sale contemplated by this Agreement and
that remains in effect at the time of Closing; and
     (c) The aggregate of Title Defect Adjustments and Environmental Defect
Adjustments does not exceed $575,000.
     9.2 Enerplus’s Conditions Precedent. The obligations of Enerplus at the
Closing are subject, at the option of Enerplus, to the satisfaction or waiver at
or prior to the Closing of the following conditions precedent:
     (a) All representations and warranties of American contained in this
Agreement are true in all material respects (considering the transaction as a
whole) at and as of the Closing in accordance with their terms as if such
representations were remade at and as of the Closing, and American has performed
and satisfied all covenants and agreements required by this Agreement to be
performed and satisfied by American at or prior to the Closing in all material
respects;
     (b) No order has been entered by any court or governmental agency having
jurisdiction over the Parties or the subject matter of this Agreement that
restrains or prohibits the purchase and sale contemplated by this Agreement and
that remains in effect at the time of Closing;
     (c) The aggregate of Title Defect Adjustments and Environmental Defect
Adjustments does not exceed $575,000; and
     (d) From the date of this Agreement until Closing, there shall not have
been any material change in the Assets, taken as a whole, except for the
following: (i) changes to production rates in individual wells consistent with
historical production, (ii) depletion due to normal production, and
(iii) general economic condition of the oil and gas industry, including without
limitation, changes in pricing and other market conditions.
ARTICLE X
RIGHT OF TERMINATION AND ABANDONMENT
     10.1 Termination. This Agreement may be terminated in accordance with the
following provisions:

15



--------------------------------------------------------------------------------



 



     (a) by American, if American’s conditions set forth in Section 9.1 are not
satisfied through no fault of American, or are not waived by American, as of the
Closing Date (as defined in Section 11.1, below);
     (b) by Enerplus, if Enerplus’s conditions set forth in Section 9.2 are not
satisfied through no fault of Enerplus, or are not waived by Enerplus, as of the
Closing Date;
     (c) by American, if through no fault of American the Closing does not occur
on or before the Closing Date;
     (d) by Enerplus, if through no fault of Enerplus the Closing does not occur
on or before the Closing Date; or
     (e) by mutual agreement of the Parties.
     10.2 Liabilities Upon Termination. If Closing does not occur because any
Party wrongfully fails to tender performance at Closing and the other Party is
ready to close, then the other Party shall have all available legal and
equitable remedies (including, without limitation, specific performance), for
the Party’s wrongful failure to close; provided, however, that if the other
Party elects not to seek specific performance but instead to seek monetary
damages, the Party wrongfully failing to close shall not have any liability for
consequential, special, punitive or exemplary damages.
ARTICLE XI
CLOSING
     11.1 Date of Closing. The closing of the transactions contemplated hereby
(the “Closing”) shall be held on or before Friday, March 31, 2006, or such date
as Enerplus and American may agree in writing (the “Closing Date”).
     11.2 Place of Closing. The Closing shall be held at American’s offices in
Denver, Colorado, or at such other time and place as Enerplus and American may
agree in writing.
     11.3 Closing Obligations. At Closing, the following events shall occur,
each being a condition precedent to the others and each being deemed to have
occurred simultaneously with the others:
     (a) American shall execute, acknowledge and deliver to Enerplus an
Assignment, Bill of Sale and Conveyance in the form attached as Exhibit A,
conveying the Assets to Enerplus as of the Effective Time, disclaiming
merchantability, fitness for a particular use, and similar personal property
warranties but containing a special warranty of title by, through and under
American.
     (b) American and Enerplus shall execute and deliver the Preliminary
Settlement Statement.
     (c) Enerplus shall deliver the Closing Amount by wire transfer in
immediately available funds to an account designated by American.
          American and Enerplus shall take such other actions and deliver such
other documents as are contemplated by this Agreement.

16



--------------------------------------------------------------------------------



 



ARTICLE XII
POST-CLOSING OBLIGATIONS
     12.1 Final Settlement Statement. As soon as practicable after the Closing,
but in no event later than Friday, May 26, 2006, American will prepare and
deliver to Enerplus, in accordance with customary industry accounting practices,
the final settlement statement (the “Final Settlement Statement”) setting forth
each adjustment or payment that was not finally determined as of the Closing and
showing the calculation of such adjustment and the resulting final purchase
price (the “Final Purchase Price”). As soon as practicable after receipt of the
Final Settlement Statement, but in no event later than on or before Friday,
June 9, 2006, Enerplus shall deliver to American a written report containing any
changes that Enerplus proposes to make to the Final Settlement Statement.
Enerplus’s failure to deliver to American a written report detailing proposed
changes to the Final Settlement Statement by that date shall be deemed an
acceptance by Enerplus of the Final Settlement Statement as submitted by
American. The Parties shall agree with respect to the changes proposed by
Enerplus, if any, no later than Friday, June 16, 2006. The Final Settlement
Statement shall set forth the “Second Closing Amount” and all adjustments to the
Purchase Price and associated calculations. The date upon which such agreement
is reached or upon which the Final Purchase Price is established shall be herein
called the “Final Settlement Date.” Enerplus agrees to pay American the Second
Closing Amount on Friday, July 14, 2006. For a period of six months following
the Closing, Enerplus agrees to provide American monthly with copies of joint
interest billings and revenue remittances received from the operator of the
Assets.
     12.2 Records. American agrees to make the Records available for pick up by
Enerplus as soon as is reasonably practical, but in any event within seven days
after Closing. American may retain copies of the Records and American shall have
the right to review and copy the Records during standard business hours upon
reasonable notice for so long as Enerplus retains the Records. Enerplus agrees
that the Records will be maintained in compliance with all applicable laws
governing document retention. Enerplus will not destroy or otherwise dispose of
Records after Closing, unless Enerplus first gives American reasonable notice
and an opportunity to copy the Records to be destroyed. If and to the extent
certain portions of the Records are subject to unaffiliated third party
contractual restrictions on disclosure or transfer, American agrees to use
reasonable efforts to obtain the waiver of such contractual restrictions;
provided, however, that American shall not be required to expend any money in
connection with obtaining such waivers.
     12.3 Proceeds and Invoices For Property Expenses Received After Closing.
After the Final Settlement Date, those proceeds attributable to the Assets
received by a Party, or invoices for Property Expenses, or invoices paid by one
Party for or on behalf of the other Party which were not already included as a
Purchase Price adjustment at Closing, shall be settled as follows:
     (a) Proceeds. Proceeds received by Enerplus with respect to sales of
Hydrocarbons produced prior to the Effective Time shall be immediately remitted
or forwarded to American. Proceeds received by American with respect to sales of
Hydrocarbons produced after the Effective Time shall be immediately forwarded to
Enerplus.
     (b) Property Expenses. Invoices for Property Expenses received by Enerplus
which relate to operations on the Assets prior to the Effective Time shall be
forwarded to American by Enerplus, or if already paid by Enerplus, invoiced by
Enerplus to American. Invoices for Property Expenses received by American that
relate to operations on the Assets after the Effective Time shall be immediately
forwarded to Enerplus by American, or if already paid by American, invoiced by
American to Enerplus.

17



--------------------------------------------------------------------------------



 



     12.4 Further Assurances. From time to time after Closing, American and
Enerplus shall each execute, acknowledge and deliver to the other such further
instruments and take such other action as may be reasonably requested in order
to accomplish more effectively the purposes of the transactions contemplated by
this Agreement.
ARTICLE XIII
ASSUMPTION AND RETENTION OF OBLIGATIONS AND INDEMNIFICATION
     13.1 Enerplus’s Assumption of Liabilities and Obligations. Upon Closing and
subject to the provisions of Section 12.3, and except for Retained Liabilities,
Enerplus shall assume and pay, perform, fulfill and discharge of all claims,
costs, expenses, liabilities and obligations attributable to the (i) the Assumed
Environmental Liabilities and (ii) the Assets and the period of time after the
Effective Time, including, without limitation the following as they relate to
the period of time after the Effective Date: (a) the Agreements, (b) all
liability for royalty and overriding royalty payments and Taxes made with
respect to the Assets, (c) the payment of Property Expenses, and (d) the
obligation to plug and abandon all wells located on the Lands and reclaim all
Well sites located on the Lands (collectively, the “Assumed Liabilities”).
     13.2 American’s Retention of Liabilities and Obligations. Upon Closing and
subject to the provisions of Section 12.3, American shall retain all claims,
costs, expenses, liabilities and obligations accruing or relating to (i) the
Retained Environmental Liabilities, (ii) the Other Taxes, and (iii) the Assets
and period of time prior to the Effective Time, including without limitation,
the following as they relate to the period of time prior to the Effective Time:
(a) the liability for royalty and overriding royalty payments and Taxes made
with respect to the Assets and (b) any injury, death, casualty, or tortious
action occurring on or attributable to the Assets (the “Retained Liabilities”).
          By assuming or retaining liabilities or obligations in Sections 13.1
or 13.2, American and Enerplus do not intend to, and shall not be deemed by any
third parties to, have admitted any liability for the period of time before
American owned the Assets.
     13.3 Indemnification. “Losses” shall mean any actual losses, costs,
expenses (including court costs, reasonable fees and expenses of attorneys,
technical experts and expert witnesses and the cost of investigation),
liabilities, damages, demands, suits, claims, and sanctions of every kind and
character (including civil fines) arising from, related to or reasonably
incident to matters indemnified against; excluding however any special,
consequential, punitive or exemplary damages, loss of profits incurred by a
Party hereto or Loss incurred as a result of the indemnified Party indemnifying
a third party.
          After the Closing, the Parties shall indemnify each other as follows:
     (a) American’s Indemnification of Enerplus. American assumes all risk,
liability, obligation and Losses in connection with, and shall defend,
indemnify, and save and hold harmless Enerplus, its partners and all officers,
directors, employees and agents of Enerplus and its partners, from and against
all Losses which arise from or in connection with (i) the Retained Liabilities
and (ii) any matter for which American has specifically agreed to indemnify
Enerplus under this Agreement.
     (b) Enerplus’s Indemnification of American. Enerplus assumes all risk,
liability, obligation and Losses in connection with, and shall defend,
indemnify, and save and hold harmless American, its officers, directors,
employees and agents, from and against all Losses which arise from or in
connection with (i) the Assumed Liabilities and (ii) any matter for which
Enerplus has specifically agreed to indemnify American under this Agreement.

18



--------------------------------------------------------------------------------



 



     (c) Release. Enerplus shall be deemed to have released American at the
Closing from any Losses for which Enerplus has agreed to indemnify American
hereunder, and American shall be deemed to have released Enerplus at the Closing
from any Losses for which American has agreed to indemnify Enerplus hereunder.
     13.4 Procedure. The indemnifications contained in Section 13.3 shall be
implemented as follows:
     (a) Coverage. Such indemnity shall extend to all Losses suffered or
incurred by the indemnified Party.
     (b) Claim Notice. The Party seeking indemnification under the terms of this
Agreement (“Indemnified Party”) shall submit a written “Claim Notice” to the
other Party (“Indemnifying Party”) which, to be effective, must state: (i) the
amount of each payment claimed by an Indemnified Party to be owing, (ii) the
basis for such claim, with supporting documentation, and (iii) a list
identifying to the extent reasonably possible each separate item of Loss for
which payment is so claimed. The amount claimed shall be paid by the
Indemnifying Party to the extent required herein within 30 days after receipt of
the Claim Notice, or after the amount of such payment has been finally
established, whichever last occurs.
     (c) Information. Within 60 days after the Indemnified Party receives notice
of a claim or legal action that may result in a Loss for which indemnification
may be sought under this Article XIII (a “Claim”), the Indemnified Party shall
give written notice of such Claim to the Indemnifying Party. If the Indemnifying
Party or its counsel so requests, the Indemnified Party shall furnish the
Indemnifying Party with copies of all pleadings and other information with
respect to such Claim. At the election of the Indemnifying Party made within
60 days after receipt of such notice, the Indemnified Party shall permit the
Indemnifying Party to assume control of such Claim (to the extent only that such
Claim, legal action or other matter relates to a Loss for which the Indemnifying
Party is liable), including the determination of all appropriate actions, the
negotiation of settlements on behalf of the Indemnified Party, and the conduct
of litigation through attorneys of the Indemnifying Party’s choice; provided,
however, that no such settlement can result in any liability or cost to the
Indemnified Party for which it is entitled to be indemnified hereunder without
its consent. If the Indemnifying Party elects to assume control, (i) any expense
incurred by the Indemnified Party thereafter for investigation or defense of the
matter shall be borne by the Indemnified Party, and (ii) the Indemnified Party
shall give all reasonable information and assistance, other than pecuniary, that
the Indemnifying Party shall deem necessary to the proper defense of such Claim,
legal action, or other matter. In the absence of such an election, the
Indemnified Party will use its best efforts to defend, at the Indemnifying
Party’s expense, any claim, legal action or other matter to which such other
Party’s indemnification under this Article XIII applies until the Indemnifying
Party assumes such defense, and, if the Indemnifying Party fails to assume such
defense within the time period provided above, settle the same in the
Indemnified Party’s reasonable discretion at the Indemnifying Party’s expense.
If such a Claim requires immediate action, both the Indemnified Party and the
Indemnifying Party will cooperate in good faith to take appropriate action so as
not to jeopardize defense of such Claim or either Party’s position with respect
to such Claim.
     13.5 No Insurance; Subrogation. The indemnifications provided in this
Article XIII shall not be construed as a form of insurance. Enerplus and
American hereby waive for themselves, their successors or assigns, including,
without limitation, any insurers, any rights to subrogation for Losses for which
each of them is respectively liable or against which each respectively
indemnifies the other, and, if

19



--------------------------------------------------------------------------------



 



required by applicable policies, Enerplus and American shall obtain waiver of
such subrogation from their respective insurers.
     13.6 Reservation as to Non-Parties. Nothing herein is intended to limit or
otherwise waive any recourse Enerplus or American may have against any non-party
for any obligations or liabilities that may be incurred with respect to the
Assets.
ARTICLE XIV
MISCELLANEOUS
     14.1 Schedules. The Schedules to this Agreement are hereby incorporated
into this Agreement by reference and constitute a part of this Agreement.
     14.2 Expenses. All legal and accounting fees incurred by Enerplus or
American in negotiating this Agreement or in consummating the transactions
contemplated by this Agreement shall be paid by the Party incurring the same.
     14.3 Notices. All notices and communications required or permitted under
this Agreement shall be in writing and addressed as set forth below. Any
communication or delivery hereunder shall be deemed to have been duly made and
the receiving Party charged with notice (i) if personally delivered, when
received, (ii) if sent by telecopy or facsimile transmission, when received
(iii) if mailed, five business days after mailing, certified mail, return
receipt requested, or (iv) if sent by overnight courier, one day after sending.
All notices shall be addressed as follows:

         
 
  If to American:   American Oil & Gas, Inc.
 
      1050 Seventeenth Street, Suite 1850
 
      Denver, Colorado 80265
 
      Attention: Patrick D. O’Brien
 
      Telephone: 303.595.0125
 
      Fax: 303.595.0709
 
       
 
  If to Enerplus:   Enerplus Resources (USA) Corporation
 
      1700 Lincoln Street, Suite 1300
 
      Denver, Colorado 80203
 
      Attention: Land Manager
 
      Telephone: 720.279.5500
 
      Fax: 720.279.5550

          Any Party may, by written notice so delivered to the other Parties,
change the address or individual to which delivery shall thereafter be made.
     14.4 Amendments. Except for waivers specifically provided for in this
Agreement, this Agreement may not be amended nor any rights hereunder waived
except by an instrument in writing signed by the Party to be charged with such
amendment or waiver and delivered by such Party to the Party claiming the
benefit of such amendment or waiver.
     14.5 Assignment. Enerplus and American shall not assign all or any portion
of their respective rights or delegate all or any portion of their respective
duties hereunder unless they continue to remain liable for the performance of
their obligations hereunder. Enerplus may not assign the benefits of any of
American’s indemnity obligations contained in this Agreement, and any permitted
assignment shall not include such benefits. No such assignment or obligation
shall increase the burden on American

20



--------------------------------------------------------------------------------



 



or impose any duty on American to communicate with or report to any transferee,
and American may continue to look to Enerplus for all purposes under this
Agreement.
     14.6 Counterparts; Fax Signatures. This Agreement may be executed by
Enerplus and American in any number of counterparts, each of which shall be
deemed an original instrument, but all of which together shall constitute but
one and the same instrument. Facsimile signatures shall be considered binding.
     14.7 Governing Law. This Agreement and the transactions contemplated hereby
shall be construed in accordance with, and governed by, the laws of the State of
Montana without reference to the conflict of laws principles thereof.
     14.8 Dispute Resolution. The Parties agree to resolve disputes concerning
(i) the existence and scope of a Title Defect, (ii) the Title Defect Amount or
that portion of the Lease affected by a Title Defect, (iii) the adequacy of
American’s Title Defect curative work, (iv) the existence of an Environmental
Defect, and (v) the Environmental Defect Amount of an Environmental Defect
(collectively, the “Disputed Matters”), exclusively and solely by arbitration in
accordance with this Section 14.8. Specifically, the Parties agree that the
Disputed Matters will be finally determined by an independent arbitrator
knowledgeable about the oil and gas industry and mutually acceptable to the
Parties or, if no such arbitrator is picked within 14 days after one Party’s
notice to the other of the existence of an arbitrable dispute, by the law firm
of Gough, Shanahan, Johnson & Waterman, Helena, Montana, in either case
employing such independent landmen, petroleum engineers and environmental
consultants as the arbitrator deems necessary. No later than 21 days after the
arbitrator’s written agreement to serve, Enerplus and American shall present
their respective positions in writing to the arbitrator, together with such
evidence as each Party deems appropriate. The arbitrator shall be instructed to
resolve the dispute through a final binding decision within 21 days after such
submission deadline. The arbitrator may request oral presentations and shall
decide any other procedural matters presented by a Party, which decisions shall
be final and binding upon the Parties. Each Party shall bear its own costs and
expenses of the arbitration, provided, however that the costs incurred in
employing the arbitrator shall be borne 50% by American and 50% by Enerplus. The
decision of the arbitrator may be filed in any court of competent jurisdiction
and may be enforced by any Party as a final judgment of such court.
     14.9 Entire Agreement. This Agreement constitutes the entire understanding
among the Parties, their respective partners, members, trustees, shareholders,
officers, directors and employees with respect to the subject matter hereof,
superseding all negotiations, prior discussions and prior agreements and
understandings relating to such subject matter.
     14.10 Binding Effect. This Agreement shall be binding upon, and shall inure
to the benefit of, the Parties hereto, and their respective successors and
assigns.
     14.11 Limitation on Damages; Provision for Recovery of Costs and Attorney’s
Fees. The Parties expressly waive any and all rights to consequential, special,
incidental, punitive or exemplary damages, or loss of profits resulting from
breach of this Agreement. The prevailing Party in any litigation seeking a
remedy for the breach of this Agreement shall, however, be entitled to recover
all attorneys’ fees and costs incurred in such litigation.
     14.12 No Third-Party Beneficiaries. This Agreement is intended to benefit
only the Parties hereto and their respective permitted successors and assigns.
     14.13 Severability. If at any time subsequent to the date hereof, any
provision of this Agreement shall be held by any court of competent jurisdiction
to be illegal, void or unenforceable, such

21



--------------------------------------------------------------------------------



 



provision shall be of no force and effect, but the illegality or
unenforceability of such provision shall have no effect upon and shall not
impair the enforceability of any other provision of this Agreement.
     14.14 14.10 Waiver. No consent or waiver, express of implied, to or of any
breach or default in the performance of any obligation or covenant hereunder
shall constitute a consent or waiver to or of any other breach or default in the
performance of the same or any other obligations hereunder.
     14.15 Survival of Representations and Warranties; Time Limit for Claims.
All representations and warranties made in Articles V and VI of this Agreement
will survive for a period of one year after the Closing. No claim for liability
in respect of any such representation or warranty may be made after the end of
that one-year survival period.
     In witness whereof, the Parties have executed this Agreement.
SELLER:
AMERICAN OIL & GAS, INC.

         
By:
  /s/ Patrick D. O’Brien
 
   
 
  Patrick D. O’Brien, Chief Executive Officer    

BUYER:
ENERPLUS RESOURCES (USA) CORPORATION

         
By:
  /s/ Ward Polzin
 
Ward Polzin    
 
  Country Manager      
By:
  /s/ Ian C. Dundas
 
Ian C. Dundas    
 
  Senior Vice President, Business Development    

     
Schedule 1.2(a):
  The Leases
Schedule 1.2(b):
  The Wells
Schedule 1.2(d):
  Certain Material Contracts
Schedule 1.3:
  Allocated Values
Schedule 3.6:
  Preferential Rights and Required Consents
Schedule 5.2(f)
  Authorization for Expenditures in excess of $50,000  
Exhibit A:
  Assignment, Bill of Sale and Conveyance

22